FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            April 23, 2019
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
 KEVIN K. HARRISON,

       Petitioner - Appellant,

 v.                                                          No. 18-1314
                                                    (D.C. No. 1:18-CV-01180-LTB)
 WILLIAM P. BARR, United States                                (D. Colo.)
 Attorney General; KEVIN K.
 McALEENAN, Acting Secretary of
 Department of Homeland Security;**
 LANSING W. TYLER, U.S. ICE Field
 Officer Director for the Colorado Field
 Office;*** WARDEN OF IMMIGRATION
 DETENTION FACILITY,

       Respondents - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT****


      
       In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, William P. Barr is substituted for Jefferson B. Sessions, III, as the
respondent in this action.
      **
          In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, Kevin K. McAleenan is substituted for Kirstjen Nielsen, as the respondent
in this action.
      ***
          In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, Lansing W. Tyler is substituted for Jeffrey D. Lynch, as the respondent in
this action.
      ****
           After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
                        _________________________________

Before HARTZ, MATHESON, and CARSON, Circuit Judges.
                 _________________________________

      Kevin Harrison is in the custody of U.S. Immigration and Customs

Enforcement (ICE). Appearing pro se, he appeals the district court’s denial of his

28 U.S.C. § 2241 habeas petition. Exercising jurisdiction under 28 U.S.C. § 1291,

we affirm.1

      Mr. Harrison filed the § 2241 habeas petition to challenge his immigration

detention. After multiple orders to cure pleading and form deficiencies, and, in

particular, to identify the specific constitutional right allegedly violated, Mr. Harrison

filed an amended § 2241 petition on July 13, 2018. It explained that ICE first

detained him in December 2014. He bonded out in March 2015, but after pleading no

contest to disorderly conduct in Las Vegas in April 2017, his bond was revoked, and

he was detained again. The district court construed Mr. Harrison’s amended § 2241

petition as attempting to allege a double jeopardy violation based on his detention in

2017 for the same offense as his original detention in 2014. The district court denied

the amended petition.




estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       Because Harrison is in immigration custody, he does not need a certificate of
appealability to appeal the district court’s denial of his § 2241 petition. Aguilera v.
Kirkpatrick, 241 F.3d 1286, 1291-92 (10th Cir. 2001).
                                            2
      Mr. Harrison filed a notice of appeal to this court and a motion to reconsider

with the district court. This appeal was abated pending the district court’s ruling on

the motion to reconsider. In his motion, Mr. Harrison referenced cases involving due

process challenges to prolonged immigration detention. He did not address the

district court’s double jeopardy ruling. The district court denied reconsideration. It

noted that Mr. Harrison may be able to pursue a habeas claim raising a due process

challenge to his detention under Zadvydas v. Davis, 533 U.S. 678, 701 (2001), but he

had not provided adequate factual allegations to support such a claim in this case.

Upon notification that the district court had denied reconsideration, the abatement of

this appeal was lifted.

      We have carefully reviewed Mr. Harrison’s opening brief and liberally

construed his arguments. See Garza v. Davis, 596 F.3d 1198, 1201 n.2 (10th Cir.

2010). Mr. Harrison has not addressed the district court’s construction of his

amended § 2241 petition as asserting a double jeopardy violation or the district

court’s denial of his habeas petition. An appellant must “explain what was wrong

with the reasoning that the district court relied on in reaching its decision.” Nixon v.

City & Cty. of Denver, 784 F.3d 1364, 1366 (10th Cir. 2015). Mr. Harrison’s failure

to explain why the district court’s decision was wrong waives any argument for

reversal. See Jordan v. Bowen, 808 F.2d 733, 736 (10th Cir. 1987) (noting that

issues not raised in the opening brief are waived).2


      2
         Mr. Harrison did not file a new or amended notice of appeal to bring the
district court’s denial of his motion to reconsider within the scope of this appeal.
                                            3
      We affirm the judgment of the district court and, because Mr. Harrison has not

raised any arguments challenging the order on appeal, we deny his motion for leave

to proceed in forma pauperis. See DeBardeleben v. Quinlan, 937 F.2d 502, 505

(10th Cir. 1991) (noting that appellant seeking leave to proceed ifp must show “the

existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised on appeal”).


                                           Entered for the Court


                                           Scott M. Matheson, Jr.
                                           Circuit Judge




Fed. R. App. P. 4(a)(4)(B)(ii) (providing that a party intending to challenge the
disposition of a motion to reconsider, “must file a notice of appeal, or an amended
notice of appeal—in compliance with Rule 3(c)—within the time prescribed by
[Rule 4(a)]”). Nor does he mention his motion to reconsider or the district court’s
order denying reconsideration in his opening brief such that it could be considered
the functional equivalent of a notice of appeal. See Kimzey v. Flamingo Seismic Sols.
Inc., 696 F.3d 1045, 1050 (10th Cir. 2012) (treating opening brief as functional
equivalent of notice of appeal because it, inter alia, referred to the order challenged
on appeal). Accordingly, we do not review the district court’s denial of
Mr. Harrison’s motion to reconsider.
                                           4